Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 9-13, 15-18 and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-7, 9-13, 15-18 and 20-23 are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitations of
“selecting, from the data storage, an auto-answer rule from a plurality of rules, the selection in accordance with a datum within the signal” in combination with all other limitations in the claims as defined by Applicant, specifically “wherein the incoming communication request comprises a plurality of communication types and wherein the microprocessor performs connecting to the incoming communication to enable the real-time communication with the calling device, comprising connecting less than all of the plurality of communication types”.
The claims are additionally allowable as presented by Applicant’s arguments and remarks filed 05/16/2022. Explicitly, the cited prior art discloses applying an auto-answer rule based on call datum but does not teach or suggest the selecting of one rule out of a number of rules based on a call datum.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIRAPON INTAVONG whose telephone number is (571)270-7491. The examiner can normally be reached Monday to Friday, 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIRAPON INTAVONG/Examiner, Art Unit 2652  


/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652